UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

KENYA McNEILL,

                              Plaintiff,
                                                            6:15-CV-1473
v.                                                          (GTS/TWD)

RAMOURS FURNITURE COMPANY, INC.,

                        Defendant.
___________________________________________

APPEARANCES:                                                OF COUNSEL:

KENYA McNEILL
  Plaintiff, Pro Se
147 Main Street, 2nd Floor Front
Whitesboro, NY 13492

LITTLER, MENDELSON LAW FIRM                                 PAMELA S.C. REYNOLDS, ESQ.
  Counsel for Defendant
375 Woodcliff Drive, 2nd Floor
Fairport, NY 14450

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se employment discrimination action under Title

VII of the Civil Rights Act of 1964 filed by Kenya McNeill (“Plaintiff”) against Ramours

Furniture Company, Inc. (“Defendant”), is Defendant’s motion, pursuant to Section 9 of the

Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., to confirm an arbitration opinion and

award (“Arbitration Award”) rendered against Plaintiff by an arbitrator of the American

Arbitration Association (“AAA”) on December 14, 2018. (Dkt. No. 41, Attach. 1.) For the

reasons set forth below, Defendant’s motion is granted, the Arbitration Award is confirmed, and
Plaintiff’s Complaint is dismissed.

I.        RELEVANT BACKGROUND

          A.     Relevant Factual History

          Plaintiff applied for employment with Defendant in 2013 as a part-time Backroom

Associate, and was hired on December 19, 2013. (Dkt. No. 45, at 31 [attaching page “2” of Ex. 4

to Arbitration Decision and Order].) While employed on or about March 13, 2014, Plaintiff

entered into an Employment Arbitration Program agreement (i.e., “EAP”). (Id.) More

specifically, Plaintiff signed the Associate’s Agreement and Consent form, agreeing to the terms

and conditions of the EAP. (Dkt. No. 9, Attach. 3, at 2-3, 11-12.) The EAP agreement, among

other things, provided that any and all employment-related disputes arising out of Plaintiff’s

employment would be arbitrated confidentially. (Id.) Plaintiff’s employment was terminated on

December 15, 2014. (See generally Dkt. No. 14.)

          Following termination, Plaintiff filed a civil action against Defendant, asserting claims of

retaliation and discrimination on the basis of his race, pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq. (Dkt. No. 1 [Pl.’s Compl.].) On March 3, 2016,

Defendant filed a motion to compel arbitration. (Dkt. No. 9.) On December 5, 2016, through a

Decision and Order, this Court granted Defendant’s motion to compel arbitration, and stayed the

action pending the completion of arbitration. (Dkt. No. 14 [Decision and Order filed Dec. 5,

2016].)

          B.     Arbitration Award

          Plaintiff selected the AAA as the forum in which to conduct arbitration, and both parties

agreed to the appointment of Jeffery D. Pollack as the Arbitrator. (Dkt. Nos. 14, 15.) On


                                                   2
December 14, 2018, the AAA issued Arbitrator Pollock’s Opinion and Award, which denied all

of Plaintiff’s claims for relief. (See generally Dkt. No. 41, Attach. 1.) Specifically, the

Arbitrator’s Award provided as follows: (1) all of Plaintiff’s claims of discrimination and

retaliation are denied and dismissed; (2) the administrative fees and expenses of the AAA

(totaling $3,050.00) and the compensation and expense of the Arbitrator (totaling $21,225.00)

shall be borne in accordance with provisions of the personnel manual or employment agreement;

(3) the Award is “in full settlement of all claims and counterclaims submitted to this Arbitration”

and all claims not expressly granted therein are denied; and (4) the Award “may be executed in

any number of counterparts, . . . all of which shall constitute together one and the same

instrument.” (Id. at 21-22.)

       C.      Parties’ Arguments on Defendant’s Motion

       Generally, in its motion, Defendant asserts three arguments: (1) Plaintiff waived his right

to pursue in court employment-related claims, including those asserted in this case, and agreed to

be bound by arbitration conducted in accordance with the EAP; (2) the Arbitration was

conducted fairly, reasonably and properly, with no evidence of misconduct or corruption; and (3)

no manifest disregard of the law was present in Arbitration. (See generally, Dkt. No. 41, Attach.

1.)

       Generally, liberally construed, Plaintiff’s two-page response asserts two arguments: (1)

the Order sealing the Arbitration Award and Defendant’s motion should be reversed; and (2) the

overall findings of the Arbitrator are erroneous. (See generally Dkt. No. 46.) More specifically,

Plaintiff sets forth an argument regarding his right (and the public’s right) to access court

materials under the First Amendment. (Id.)


                                                  3
          In reply, Defendant asserts the following two arguments: (1) Plaintiff’s response neither

cites legal authority nor provides any basis for declining to confirm the Arbitration Award; and

(2) this Court properly granted Defendant’s motion to seal both the Arbitration Award and the

motion to confirm the Arbitration Award. (See generally Dkt. No. 47 [Def.’s Reply Mem. of

Law.].)

II.       GOVERNING LEGAL STANDARDS

          A.     Legal Standard Governing Review of Arbitration Award

          “The review of arbitration awards is generally governed by the FAA.” In re Arbitration

Before New York Stock Exch., Inc., 04-CV-0488, 2004 WL 2072460, at *5 (S.D.N.Y. Sept. 8,

2004) (citing Halligan v. Piper Jaffray, Inc., 148 F.3d 197, 201 [2d Cir.1998], cert. denied, 526

U.S. 1034 [1999]). “Arbitration awards are subject to very limited review in order to avoid

undermining the twin goals of arbitration, namely, settling disputes efficiently and avoiding long

and expensive litigation.” Willemijn Houdstermaatschappij, BV v. Standard Microsystems

Corp., 103 F.3d 9, 12 (2d Cir.1997). “Pursuant to 9 U.S.C. § 9, any party to an arbitration may

apply to a federal court for an order confirming the award resulting from the arbitration, and the

court ‘must grant . . . an order [confirming the arbitration award] unless the award is vacated,

modified, or corrected as prescribed in sections 10 and 11 of this title.’” In re Arbitration Before

New York Stock Exch., Inc., 2004 WL 2072460, at *5 (quoting 9 U.S.C. § 9) (other citations

omitted).

          “The Court of Appeals for the Second Circuit ‘adhere[s] firmly to the proposition . . . that

an arbitration award should be enforced, despite a court's disagreement with it on the merits, if

there is a barely colorable justification for the outcome reached.’” Id. (quoting Landy Michaels


                                                   4
Realty Corp. v. Local 32B-32J, 954 F.2d 794, 797 [2d Cir.1992]) (other citations omitted).

               The FAA provides that an arbitration award may be vacated: (1) where the
               award was procured by corruption, fraud, or undue means; (2) where there
               was evident partiality or corruption in the arbitrators, or either of them; (3)
               where the arbitrators were guilty of misconduct in refusing to postpone the
               hearing, upon sufficient cause shown, or in refusing to hear evidence
               pertinent and material to the controversy; or of any other misbehavior by
               which the rights of any party have been prejudiced; or (4) where the
               arbitrators exceeded their powers, or so imperfectly executed them that a
               mutual, final, and definite award upon the subject matter submitted was
               not made.

Id. at *5-6 (quoting 9 U.S.C. § 10[a]).

       “The burden of establishing the existence of one of the grounds for vacatur rests with the

party seeking that form of statutory relief.” Id. at *6 (citing Willemijn Houdstermaatschappij,

103 F.3d at 12) (other citations omitted).

       “In addition to the statutory grounds stated in the FAA, the Second Circuit has recognized

that an arbitration award may be vacated ‘if it is in manifest disregard of the law.’” Id. (quoting

Halligan, 148 F.3d at 202) (other citations omitted). “Manifest disregard clearly means more

than error or misunderstanding with respect to the law.” Id. (citations omitted). “To vacate an

arbitration award on the grounds of manifest disregard of the law, ‘a reviewing court must find

both that (1) the arbitrators knew of a governing legal principle yet refused to apply it or ignored

it altogether, and (2) the law ignored by the arbitrators was well defined, explicit, and clearly

applicable to the case.’” Id. (quoting Greenberg v. Bear, Stearns & Co., 220 F.3d 22, 28 (2d Cir.

2000) (other citations omitted). “Where there is a ‘colorable justification’ or a ‘rational basis' for

an award, it is not in ‘manifest disregard of the law.’” Id. (citations omitted). “Review of

arbitration awards for manifest disregard is ‘severely limited.’” Id. (citations omitted).



                                                  5
III.   ANALYSIS

       After carefully considering the matter, the Court finds that the Arbitration Award should

be confirmed for the reasons stated by Defendant in its motion papers. (Dkt. No. 45 [Def.’s

Mem. of Law].) To those reasons, the Court adds only the following analysis.

       As an initial matter, the Court finds, based on the current record, that Plaintiff voluntarily

signed the EAP agreement. The EAP agreement clearly and expressly states that, by signing the

agreement, Plaintiff agrees to arbitrate all claims regarding his employment against Defendant

under the terms of the Program. (Dkt. No. 45, Attach. 3 at 11-12 [Ex. 1 to EAP Terms].)

Plaintiff has not provided any reason as to why this agreement is somehow unenforceable. As a

result, the Court finds that the Arbitrator had jurisdiction to preside over the parties’ dispute. See

Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63, 67-68 (2010) (noting that the FAA places

arbitration agreements on an equal footing with contracts and therefore courts are required to

enforce them according to their terms provided no applicable contract defense would suggest it

should be invalidated); Tarulli v. Circuit City Stores, Inc., 333 F. Supp. 2d 151, 158 (S.D.N.Y.

2004) (finding that the plaintiff failed to show a grounds for holding the arbitration agreement

was unconscionable because he voluntarily signed the agreement and knowingly accepted

employment under the agreement on the condition that employment-related disputes would be

settled through arbitration).

       As to Plaintiff’s response to Defendant’s motion, this Court finds that Plaintiff has not

provided any evidence to dispute the validity of the Arbitration Award, nor has he provided any




                                                  6
evidence in opposition to Defendant’s motion.1 Because Plaintiff has not provided any basis for

declining to confirm the Arbitration Award, Plaintiff has not shown the existence of grounds to

vacate the Award.

        Furthermore, the Court finds that there is a rational basis for the outcome reached by the

Arbitrator and that there was no evidence of misconduct, partiality or corruption on the part of

the Arbitrator. In addition, there is no evidence that the Decision and Award was procured by

corruption or fraud. Because the Court finds a rational basis for the Award, the Court also finds

that there has not been a manifest disregard of law.

        Finally, the Court is satisfied with the performance of the Arbitrator. Plaintiff and

Defendant were each afforded a reasonable opportunity to present their cases. The Court

therefore finds no grounds to vacate the award based on the Arbitrator’s actions.

        For all of these reasons, the Court confirms the Arbitration Award.

        ACCORDINGLY, it is

        ORDERED that Defendant’s motion to confirm the Arbitration Award (Dkt. No. 46) is

GRANTED; and it is further

        ORDERED that the Arbitration Award (Dkt. No. 41, Attach. 1) is CONFIRMED; and it

is further

        ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED; and it is further

        ORDERED that the Clerk of the Court shall issue a Judgment for Defendant in

conformance with the Arbitration Award.

        1
               With regard to Plaintiff’s arguments as to why there should be a reversal of the
Court’s Order to seal both the Arbitration and the motion to confirm the Arbitration Award, this
Court disregards those arguments for lack of relevance to the motion at hand.

                                                  7
Dated: August 1, 2019
       Syracuse, New York




                            8
